Citation Nr: 1444401	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  08-26 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chondromalacia with patellar femoral syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1975 to February 1997, and from September 2006 to February 2007.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected chondromalacia with patellar femoral syndrome of the right knee.  The Veteran timely appealed for a higher disability rating.

In June 2009, the Veteran withdrew his prior request for a personal hearing, in writing.

The Board, in a December 2011decision, denied the Veteran's claim and the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Order, the Court granted a Joint Motion for Remand (JMR) of the claim, and vacated the portion of the Board's December 2011 decision as it pertains to the Veteran's right knee claim.  This matter was remanded to the Board for readjudication in accordance with the JMR. 


FINDINGS OF FACT

Throughout the course of the rating period on appeal, the Veteran's chondromalacia with patellar femoral syndrome of the right knee has been manifested by noncompensable limitation of flexion, painful motion, and subjective complaints of pain and locking; neither instability nor limited extension, nor X-ray evidence of arthritis has been shown.


CONCLUSIONS OF LAW

The criteria for an increased disability rating of 20 percent for the Veteran's chondromalacia with patellar femoral syndrome of the right knee based on locking and effusion are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5258 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).  Through August 2007 and May 2008 letters, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  In the May 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

The JMR found that the Board had erred by not considering entitlement to additional ratings under either Diagnostic Code 5258 or 5259, based on the November 2005 surgical report and the Veteran's statements; and that the Board had erred by failing to properly consider whether separate ratings under Diagnostic Codes 5258 or 5259 and 5019 would actually constitute pyramiding.  This decision attempts to comply with the remand instructions by granting a higher rating under Diagnostic Code 5258, and further discussing entitlement to a separate ratings under Diagnostic Code 5259 and/or Diagnostic Code 5019.

II.  Increased Rating Claim

Rules and Regulations

Service connection has been established for chondromalacia with patellar femoral syndrome of the right knee.  The RO has evaluated the Veteran's right knee disability under Diagnostic Codes 5099-5019, pertaining to bursitis.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Bursitis will be rated as degenerative arthritis, on the basis of limitation of motion of affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  Under diagnostic code 5003, pertaining to arthritis, a 10 percent rating may be assigned for painful or limited motion that does not rise to a compensable level under the diagnostic code for the particular body part affected.

The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260 for limitation of flexion, flexion limited to 15 degrees warrants a 30 percent disability rating, flexion limited to 30 degrees warrants a 20 percent disability rating, flexion limited to 45 degrees warrants a 10 percent disability rating, and flexion limited to 60 degrees warrants a noncompensable disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261 for limitation of extension, extension limited to 45 degrees warrants a 50 percent disability rating, extension limited to 30 degrees warrants a 40 percent disability rating, extension limited to 20 degrees warrants a 30 percent disability rating, extension limited to 15 degrees warrants a 20 percent disability rating, extension limited to 10 degrees warrants a 10 percent disability rating, and extension limited to 5 warrants a noncompensable disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Moreover, Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of 'locking,' pain, and effusion into the joint.  38 C.F.R. § 4.71a.    

Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  The holding of Deluca apply when a disability has been evaluated under Diagnostic Code 5259, as a meniscectomy procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  See VAOPGCPREC 9-98.

The terms 'mild,' 'moderate,' and 'severe' are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as 'mild' or 'moderate' by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Court has held that a veteran may not be compensated twice for the same symptomatology as 'such a result would over compensate the claimant for the actual impairment of his earning capacity.'  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Factual Background

Historically, the Board notes that X-rays taken of the Veteran's right knee in August 1997 reveal a normal right knee.  During a VA examination at that time, the Veteran reported knee problems since 1977 from climbing up and down on fuel trucks; and that pain was present whenever his knees were in a certain position for a prolonged period of time.  Range of motion of the right knee in August 1997 was from 0 degrees to 115 degrees, with pain in the lateral collateral areas at the end of range of motion.  

In December 2004, the Veteran complained that running and climbing ladders aggravated his right knee.  In February 2005, the Veteran complained of right knee pain while doing low crawling with combat training.  MRI scans conducted in April 2005 reveal a complex tear of the posterior horn of the medial meniscus with an associated meniscal cyst; and soft tissue edema medial to the medial collateral ligament, consistent with a grade 1 MCL sprain.  In November 2005, a VA examiner opined that the medial meniscal tear of the right knee was not related to activities that the Veteran did 30 years ago; and that medial meniscus tears are usually acute in nature.  The VA examiner also opined that the Veteran has mild chondromalacia with patellar femoral syndrome, which as likely as not started during his heavy laboring activities several years earlier.  

Records show that the Veteran underwent right knee arthroscopy and partial medial meniscectomy in November 2005, and additional arthroscopy in May 2006 and physical therapy in July 2006.

The report of an August 2007 VA examination reveals complaints of intermittent activity-related right knee pain with running, climbing, and squatting.  The Veteran described infrequent locking of the knee, without swelling or giving way.  There was no additional weakness or restricted range of motion with flare-ups.  He described working through pain and stretching the knee, and applying balm to ease symptoms over a few hours.  Functional restrictions included some difficulty with inclines.  The Veteran did not use a cane, but did use a brace intermittently with flare-ups or with certain activities.  He had not been incapacitated in the past 12 months.

Examination of the right knee in August 2007 revealed healed scars from arthroscopic surgery.  The right knee was of normal appearance without redness, swelling, heat, tenderness, or deformity.  Joint line was nontender to palpation; ligaments were tight in the right knee to stress testing in all directions, without any evidence of ligament laxity.  Range of motion of the right knee was to 120 degrees on flexion, with pain at 120 degrees; and to 0 degrees of extension, with pain at 0 degrees.  The patella tracked normal without appreciable crepitus.  Grind test was positive in the right knee.  No appreciable laxity was noted in the right patella with stress testing in all directions.  There was no additional weakness, fatigability, discoordination, additional restricted range of motion, or functional impairment following repetitive stress testing against resistance.

In correspondence submitted in February 2009, an acquaintance of the Veteran stated that the Veteran's right knee appeared weak; and that the Veteran appeared to be in severe pain when he stood up, having to hold onto something.  The acquaintance also had noticed swelling of the Veteran's right knee, and that his right knee was warm to touch.

During a February 2009 VA examination, the Veteran reported gradually increasing weakness and chronic discomfort in the right knee, and occasional swelling.  His work required that he climb up and down tall ladders, frequently bend and stoop, and do some heavy lifting.  The Veteran reported that, for periods of time at work, he had to kneel on concrete; and had pain, and had to hold onto a nearby object to pull himself up.  The Veteran used creams and patches on his knee, and occasionally ice or heat.  He walked with a slight limp, favoring the right knee.

On physical examination, the right knee was normal in appearance.  There was tenderness to firm palpation, medial and inferior to the patella; there was no effusion, heat, or redness.  Range of motion of the right knee was to 100 degrees on flexion, with pain; and to 0 degrees on extension.  There was no crepitus, and the patella was normally mobile.  After three repetitions, there was no loss of range of motion due to pain, spasm, tenderness, or fatigue.  There was no atrophy.  The Veteran could stand on his toes and on his heels, but had difficulty walking on heels or toes due to pain and weakness in the right knee.  The examiner could not demonstrate any instability of the knee laterally or medially, or in the anterior or posterior position.  X-rays of the right knee were unremarkable.  The examiner noted that the right knee joint was painful on motion, specifically on flexion; and that no additional limitation was found after repetitive use.  Diagnoses were chondromalacia of the right knee; and status-post arthroscopic surgical repair of the right knee for anterior cruciate ligament tear and for debridement.

Analysis

As stated above, the Veteran's right knee disability is currently rated 10 percent under Diagnostic Code 5019 for bursitis, and rated according to limitation of motion.  

The Board notes that, even with consideration of functional factors and painful motion, there is no indication that the Veteran has limitation of motion that meets or approximates the criteria for an increased disability evaluation under Diagnostic Codes 5260 or 5261.  The Veteran has been reportedly able to achieve a normal range of extension-that is, extension to 0 degrees.  Though the Veteran's right knee exhibited some loss of motion in flexion, the loss of motion was not to a compensable degree.  Nonetheless, a 10 percent disability evaluation is warranted under Diagnostic Code 5019 when there is evidence of painful motion that does not warrant a compensable disability rating. 

As noted, however, Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of 'locking,' pain, and effusion into the joint.  The record shows that the Veteran has complaints of locking, pain, and effusion into the joint.  The Veteran is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Board finds an increased 20 percent disability rating is warranted under Diagnostic Code 5258. 

The JMR raises the question of whether it would truly be pyramiding to provide a separate rating under Diagnostic Code 5258 or 5259 in addition to 5019.  Specifically, the JMR noted that the Veteran experienced signs and symptoms contemplated under 5258 and 5259, which are not contemplated by 5019.  However, having granted a 20 percent rating under Diagnostic Code 5258, which specifically contemplates pain, the Board notes that the retaining a separate 10 percent under Diagnostic Code 5019 would now clearly constitute pyramiding as that 10 percent rating was based primarily on pain on motion.  As noted, the criteria for a 20 percent rating under Diagnostic Code 5258 specifically includes pain.  Furthermore, as a 10 percent rating under Diagnostic Code 5259 is provided for a symptomatic knee after removal of the semilunar cartilage, a separate 10 percent under that code in addition to the 20 percent assigned herein would also clearly constitute pyramiding.  Therefore, having awarded a 20 percent rating under Diagnostic Code 5258, the Board concludes that also assigning separate disability ratings under either Diagnostic Code 5019 or Diagnostic Code 5259 would violate 38 C.F.R. § 4.14 and the rule against pyramiding.

The Board has also considered other diagnostic codes to determine if a higher evaluation is warranted.  However, evaluation of the relevant evidence of record reflects that the record contains no objective evidence of instability or subluxation, ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5257, 5262, and 5263 do not apply.  

In sum, the Board finds that the overall evidence warrants an assigned 10 percent disability rating under Diagnostic Code 5019 and an additional 20 percent rating under Diagnostic Code 5258 for service-connected chondromalacia with patellar femoral syndrome of the right knee.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5019, 5258, 5260, 5261.

B.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his chondromalacia with patellar femoral syndrome of the right knee.  The Veteran's right knee disability is manifested by pain, limitation of motion, locking, and effusion.  The ratings assigned contemplate these impairments.  Though there are additional right knee symptoms including tenderness on palpation, positive grind test, altered gait manifested by limp, occasional use of a brace, and lay evidence of weakness and warmth of the right knee, there is no indication that these symptoms cause further functional impairment beyond the assigned disability ratings.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased evaluation of 20 percent for chondromalacia with patellar femoral syndrome of the right knee based on locking and effusion is granted, subject to the regulations governing the payment of monatery benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


